Exhibit 10.4(e)

TARGACEPT, INC.

2006 STOCK INCENTIVE PLAN

Restricted Stock Award Agreement

THIS AGREEMENT (together with Schedule A, attached hereto, the “Agreement”),
effective as of the date specified as the “Grant Date” on Schedule A, attached
hereto, between TARGACEPT, INC. a Delaware corporation (the “Corporation”), and
the individual identified on Schedule A, attached hereto, an Employee, Director
or Independent Contractor of the Corporation or an Affiliate (the
“Participant”);

R E C I T A L S :

In furtherance of the purposes of the Targacept, Inc. 2006 Stock Incentive Plan,
as amended and restated and as it may be further amended (the “Plan”), and in
consideration of the services of the Participant and such other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Corporation and the Participant hereby agree as follows:

1. Incorporation of Plan. The rights and duties of the Corporation and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in the
Agreement and those of the Plan, the provisions of the Plan shall govern, unless
the Administrator determines otherwise. Unless otherwise defined herein,
capitalized terms in this Agreement shall have the same definitions as set forth
in the Plan.

2. Terms of Award. The following terms used in this Agreement shall have the
meanings set forth in this Section 2:

 

  (a) The “Participant” is the individual identified on Schedule A.

 

  (b) The “Grant Date” is the grant date specified on Schedule A.

 

  (c) The “Restriction Period” is the period beginning on the Grant Date and
ending on such date or dates and satisfaction of such conditions as described in
Schedule A, which is attached hereto and expressly made a part of this
Agreement.

 

  (d) The number of shares of Common Stock subject to the Restricted Stock Award
granted under this Agreement shall be such number of shares (the “Shares”) as
specified on Schedule A.

3. Grant of Restricted Stock Award. Subject to the terms of this Agreement and
the Plan, the Corporation hereby grants the Participant, as a matter of separate
inducement and agreement in connection with his or her employment with or
service to the Corporation, and not in lieu of any salary or other compensation
for his or her service, a Restricted Stock Award (the “Award”) for that number
of Shares of Common Stock as is set forth in Section 2. The Participant
expressly acknowledges that the terms of Schedule A shall be incorporated herein
by reference and shall constitute part of this Agreement. The Corporation and
the Participant further acknowledge that the signatures of the Corporation and
the Participant on the Grant Notice contained in Schedule A shall constitute
their acceptance of all of the terms of this Agreement and their agreement to be
bound by the terms of this Agreement.



--------------------------------------------------------------------------------

4. Vesting and Earning of Award.

 

  (a) Subject to the terms of the Plan and this Agreement, the Award shall be
deemed vested and earned upon such date or dates, and subject to such
conditions, as are described in this Agreement, including but not limited to the
terms of Schedule A, attached hereto. Without limiting the effect of the
foregoing, the Shares subject to the Award may vest in installments over a
period of time, if so provided in Schedule A. The Participant expressly
acknowledges that the Award shall vest only upon such terms and conditions as
are provided in this Agreement (including but not limited to Schedule A) and
otherwise in accordance with the terms of the Plan. In addition, notwithstanding
any other provision of the Agreement to the contrary, in the event that the
Participant has entered into an employment agreement or similar agreement with
the Corporation that provides for vesting of the Award in whole or in part upon
the occurrence of a change in control or termination of employment under certain
conditions or other event(s), the Participant shall be entitled to the greater
of the benefits provided under the employment agreement or similar agreement or
this Agreement, and such employment agreement or similar agreement shall not be
construed to reduce in any way the benefits otherwise provided to the
Participant under this Agreement, or vice versa.

 

  (b) The Administrator has sole authority to determine whether and to what
degree the Award has vested and been earned and is payable and to interpret the
terms and conditions of this Agreement and the Plan.

5. Effect of Termination of Employment or Service; Forfeiture of Award. Except
as may be otherwise provided in the Plan or this Agreement (including but not
limited to Schedule A), in the event that the employment or service of the
Participant is terminated for any reason (whether by the Corporation or the
Participant, and whether voluntary or involuntary) and all or part of the Award
has not been earned or vested as of the Participant’s Termination Date pursuant
to the terms of this Agreement, then the Award, to the extent not earned as of
the Participant’s Termination Date, shall be forfeited immediately upon such
termination, and the Participant shall have no further rights with respect to
the Award or the Shares underlying that portion of the Award that has not yet
been earned and vested. The Participant expressly acknowledges and agrees that
the termination of his or her employment or service shall (except as may
otherwise be provided in this Agreement or the Plan) result in forfeiture of the
Award and the Shares to the extent the Award has not been earned and vested as
of his or her Termination Date.

6. Settlement of Award. The Award shall be payable in whole shares of Common
Stock. The total number of Shares that may be acquired upon vesting of the Award
(or portion thereof) shall be rounded down to the nearest whole share.

7. No Right of Employment or Service or Future Awards. Neither the Plan, this
Agreement nor any other action related to the Plan shall confer upon the
Participant any right to continue in the employment or service of the
Corporation or an Affiliate or interfere in any way with the right of the
Corporation or an Affiliate to terminate the Participant’s employment or service
at any time. Except as otherwise expressly provided in the Plan or this
Agreement (including but not

 

2



--------------------------------------------------------------------------------

limited to Schedule A), all rights of the Participant with respect to the
unvested portion of the Award shall terminate upon termination of the employment
of the Participant with the Corporation or an Affiliate. The grant of the Award
does not create any obligation to grant further awards.

8. Nontransferability of Award and Shares. The Award shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than by will or
the laws of intestate succession. The designation of a beneficiary in accordance
with the Plan does not constitute a transfer. The Participant shall not sell,
transfer, assign, pledge or otherwise encumber the Shares subject to the Award
(except as provided in Section 12 herein) until the Restriction Period has
expired and all conditions to vesting and transfer have been met.

9. Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of the Corporation with respect to the
grant of the Award, any other equity-based awards or any related rights, and the
Participant hereby waives any rights or claims related to any such statements,
representations or agreements. This Agreement does not supersede or amend any
existing confidentiality agreement, nonsolicitation agreement, noncompetition
agreement, employment agreement or any other similar agreement between the
Participant and the Corporation, including, but not limited to, any restrictive
covenants contained in such agreements. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective executors,
administrators, next-of-kin, successors and assigns.

10. Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
Delaware, without regard to the conflict of laws provisions of any state, and in
accordance with applicable federal laws of the United States.

11. Amendment and Termination; Waiver. Subject to the terms of the Plan, this
Agreement may be modified or amended only by the written agreement of the
parties hereto. Notwithstanding the foregoing, the Administrator shall have
unilateral authority to amend the Plan and this Agreement (without Participant
consent) to the extent necessary to comply with Applicable Law or changes to
Applicable Law (including but not limited to federal securities laws and Code
Section 409A). The waiver by the Corporation of a breach of any provision of the
Agreement by the Participant shall not operate or be construed as a waiver of
any subsequent breach by the Participant.

12. Certificates for Shares; Rights as Stockholder. The Participant and his or
her legal representatives, legatees or distributees shall not be deemed to be
the holder of any shares subject to the Award and shall not have any rights of a
stockholder unless and until certificates for such shares have been issued to
him or her or them. A certificate or certificates for Shares subject to the
Award shall be issued in the name of the Participant as soon as practicable
after the Award has been granted. Notwithstanding the foregoing, the
Administrator may require that (a) the Participant deliver the certificate(s)
for the Shares to the Administrator or its designee to be held in escrow until
the Award vests (in which case the Shares will be released to the Participant)
or is forfeited (in which case the Shares shall be returned to the Corporation);
and/or (b) the Participant deliver to the Corporation a stock power or similar
instrument, endorsed in blank, relating to the Shares subject to the Award which
are subject to forfeiture. Except as otherwise provided in the Plan or the
Agreement, the Participant will have all voting, dividend and other rights of a
stockholder with respect to the Shares following issuance of the certificate or
certificates for the Shares; provided, however, that if any cash or non-cash
dividends are declared and paid by the Corporation with respect to any such
Shares, such dividends shall be subject to the same vesting schedule, forfeiture
terms and other restrictions as are applicable to the Shares upon which such
dividends are paid.

 

3



--------------------------------------------------------------------------------

13. Withholding; Tax Matters.

 

  (a) The Participant acknowledges that the Corporation shall require the
Participant to pay the Corporation in cash the amount of any local, state,
federal, foreign or other tax or other amount required by any governmental
authority to be withheld and paid over by the Corporation to such authority for
the account of the Participant, and the Participant agrees, as a condition to
the grant of the Award and delivery of the Shares or any other benefit, to
satisfy such obligations. Notwithstanding the foregoing, the Administrator may
establish procedures to permit the Participant to satisfy such obligations in
whole or in part, and any other local, state, federal, foreign or other income
tax obligations relating to the Award, by electing (the “election”) to have the
Corporation withhold shares of Common Stock from any Shares to which the
Participant is entitled. The number of Shares to be withheld shall have a Fair
Market Value as of the date that the amount of tax to be withheld is determined
as nearly equal as possible to (but not exceeding) the amount of such
obligations being satisfied. Each election must be made in writing to the
Administrator in accordance with election procedures established by the
Administrator.

 

  (b) The Participant acknowledges that the Corporation has made no warranties
or representations to the Participant with respect to the tax consequences
(including but not limited to income tax consequences) related to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Corporation or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon the grant or vesting of the Award and/or the acquisition or
disposition of the Shares subject to the Award and that he or she has been
advised that he or she should consult with his or her own attorney, accountant
and/or tax advisor regarding the decision to enter into this Agreement and the
consequences thereof. The Participant also acknowledges that the Corporation has
no responsibility to take or refrain from taking any actions in order to achieve
a certain tax result for the Participant.

14. Administration. The authority to construe and interpret this Agreement and
the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan, including but not limited to the sole
authority to determine whether and to what degree the Award has been earned and
vested. Any interpretation of the Agreement by the Administrator and any
decision made by it with respect to the Agreement is final and binding.

15. Notices. Except as may be otherwise provided by the Plan or determined by
the Administrator, any written notices provided for in this Agreement or the
Plan shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailed but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated on
Schedule A (or at such other address as may be designated by the Participant in
a manner acceptable to the Administrator), or if to the Corporation, at the
Corporation’s principal office, attention Chief Financial Officer, Targacept,
Inc. Notice may also be provided by electronic submission, if and to the extent
permitted by the Administrator.

 

4



--------------------------------------------------------------------------------

16. Severability. The provisions of this Agreement are severable and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

17. Restrictions on Award and Shares. The Corporation may impose such
restrictions on the Award and any Shares or other benefits underlying the Award
as it may deem advisable, including without limitation restrictions under the
federal securities laws, the requirements of any stock exchange or similar
organization and any blue sky, state or foreign securities laws applicable to
such Award or Shares. Notwithstanding any other provision in the Plan or the
Agreement to the contrary, the Corporation shall not be obligated to issue,
deliver or transfer shares of Common Stock, make any other distribution of
benefits, or take any other action, unless such delivery, distribution or action
is in compliance with all Applicable Law (including but not limited to the
requirements of the Securities Act). The Corporation may cause a restrictive
legend or legends (including but in no way limited to any legends which may be
necessary or appropriate pursuant to Section 12 herein) to be placed on any
certificate issued pursuant to the Award in such form as may be prescribed from
time to time by applicable laws and regulations or as may be advised by legal
counsel.

18. Effect of Changes in Status. Unless the Administrator, in its sole
discretion, determines otherwise (or unless required by Code Section 409A), the
Award shall not be affected by any change in the terms, conditions or status of
the Participant’s employment or service, provided that the Participant continues
to be in the employment of, or in service to, the Corporation or an Affiliate.
Without limiting the foregoing, the Administrator has sole discretion to
determine, subject to Code Section 409A, at the time of grant of the Award or at
any time thereafter, the effect, if any, on the Award if the Participant’s
status as an Employee, Director or Independent Contractor changes, including but
not limited to a change from full-time to part-time, or vice versa, or if other
similar changes in the nature or scope of the Participant’s employment or
service occur.

19. Right of Offset. Notwithstanding any other provision of the Plan or the
Agreement, the Corporation may (subject to any Code Section 409A considerations)
reduce the amount of any payment otherwise payable to or on behalf of the
Participant by the amount of any obligation of the Participant to the
Corporation that is or becomes due and payable and the Participant shall be
deemed to have consented to such reduction.

20. Counterparts; Further Instruments. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

21. Compliance with Recoupment, Ownership and Other Policies or Agreements. As a
condition to receiving this Award, the Participant agrees that he or she shall
abide by all provisions of any equity retention policy, compensation recovery
policy, stock ownership guidelines and/or other similar policies maintained by
the Corporation, each as in effect from time to time and to the extent
applicable to the Participant from time to time. In addition, the Participant
shall be subject to such compensation recovery, recoupment, forfeiture or other
similar provisions as may apply at any time to the Participant under Applicable
Law.

 

5



--------------------------------------------------------------------------------

[Signatures of the Corporation and the Participant follow on Schedule A/Grant
Notice]

 

6



--------------------------------------------------------------------------------

TARGACEPT, INC.

2006 STOCK INCENTIVE PLAN

Restricted Stock Award Agreement

Schedule A/Grant Notice

1. Grant Terms. Pursuant to the terms and conditions of the Corporation’s 2006
Stock Incentive Plan, as amended and restated and as it may be further amended
(the “Plan”), and the Restricted Stock Award Agreement attached hereto (the
“Agreement”), you (the “Participant”) have been granted a Restricted Stock Award
(the “Award”) for                      shares of Common Stock (the “Shares”).
Unless otherwise defined herein, capitalized terms in this Schedule A shall have
the same definitions as set forth in the Agreement and the Plan.

 

Name of Participant:

 

Address:

 

 

 

Grant Date:

 

Shares Subject to Award:

 

2. Vesting of Award*. In addition to any vesting terms stated in the Plan or the
Agreement, the following terms shall apply:

 

  (a) General Vesting Terms.

(i) The Award shall be deemed vested with respect to                     
percent (    %) of the Shares subject to the Award on                  , 20    ,
subject to the continued employment or service of the Participant with the
Corporation or an Affiliate through such vesting date;

(ii) The Award shall be deemed vested with respect to an additional
                     percent (    %) (for a total of                     
percent (    %)) of the Shares subject to the Award on                  ,
20    , subject to the continued employment or service of the Participant with
the Corporation or an Affiliate through such vesting date;

(iii) The Award shall be deemed vested with respect to an additional
                     percent (    %) (for a total of                     
percent (    %)) of the Shares subject to the Award on                  ,
20    , subject to the continued employment or service of the Participant with
the Corporation or an Affiliate through such vesting date; and

(iv) The Award shall be deemed vested with respect to an additional
                     percent (    %) (for a total of one hundred percent
(100%)) of the Shares subject to the Award on                  , 20    , subject
to the continued employment of the Participant with the Corporation or an
Affiliate through such vesting date.

[Modify vesting schedule as appropriate.]

 

* Subject to terms and conditions of the Plan and/or the Agreement.



--------------------------------------------------------------------------------

3. By my signature below, I, the Participant, hereby acknowledge receipt of this
Grant Notice and the Restricted Stock Award Agreement (the “Agreement”) dated
                 , 20    , between the Participant and Targacept, Inc. (the
“Corporation”), which is attached to this Grant Notice. I understand that the
Grant Notice and other provisions of Schedule A herein are incorporated by
reference into the Agreement and constitute a part of the Agreement. By my
signature below, I further agree to be bound by the terms of the Plan and the
Agreement, including but not limited to the terms of this Grant Notice and the
other provisions of Schedule A contained herein. The Corporation reserves the
right to treat the Award and the Agreement as cancelled, void and of no effect
if the Participant fails to return a signed copy of the Grant Notice within 30
days of receipt.

 

Signature:

 

Date:

 

 

Agreed to by: TARGACEPT, INC By:

 

Name: Stephen A. Hill Title: President and Chief Executive Officer

 

ATTEST:

 

Patrick C. Rock Senior Vice President, General Counsel and Secretary

Note: If there are any discrepancies in the name shown above, please make the
appropriate corrections on this form and return to Targacept, Inc., attention
Vice President, Human Resources. Please retain a copy of the Agreement,
including this Grant Notice, for your files.

 

2